Exhibit 10.26

Senseonics Holdings, Inc.

 

Non-Employee Director Compensation Policy

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Senseonics Holdings, Inc.  (the “Company”) or any of its
subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Non-Employee Director Compensation Policy for his
or her Board service following the closing of the initial public offering (the
“Offering”) of the Company’s common stock (the “Common Stock”). This
Non-Employee Director Compensation Policy will be effective upon the execution
of the underwriting agreement in connection with the Offering (the date of such
execution being referred to as the “Effective Date”). A Non-Employee Director
may decline all or any portion of his or her compensation by giving notice to
the Company prior to the date cash is to be paid or equity awards are to be
granted, as the case may be.  This policy may be amended at any time in the sole
discretion of the Board or the Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.

 

1.Annual Board Service Retainer:  

a.All Eligible Directors: $35,000

b.Chairman of the Board Service Retainer (in addition to Eligible Director
Service Retainer): $20,000

 

2.Annual Committee Member Service Retainer:

a.Member of the Audit Committee: $7,500

b.Member of the Compensation Committee: $6,000

c.Member of the Nominating and Corporate Governance Committee: $4,000

 

3.Annual Committee Chair Service Retainer (in addition to Committee Member
Service Retainer):

a.Chairman of the Audit Committee: $11,250

b.Chairman of the Compensation Committee: $6,600

c.Chairman of the Nominating and Corporate Governance Committee: $3,625

 

 





1

--------------------------------------------------------------------------------

 



Equity Compensation

 

The equity compensation set forth below will be granted under the Company’s
Amended and Restated 2015 Equity Incentive Plan (the “Plan”), subject to the
approval of the Plan by the Company’s stockholders. All stock options granted
under this policy will be nonstatutory stock options, with an exercise price per
share equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying Common Stock on the date of grant, and a term of ten years from the
date of grant (subject to earlier termination in connection with a termination
of service as provided in the Plan).  

 

1.Initial Grant:  For each Eligible Director who is first elected or appointed
to the Board following the Effective Date, on  the date of such Eligible
Director’s initial election or appointment to the Board (or, if such date is not
a market trading day, the first market trading day thereafter), the Eligible
Director will be automatically, and without further action by the Board or
Compensation Committee of the Board, granted a stock option to purchase shares
of common stock with an aggregate Black Scholes option value of $212,500. 
The shares subject to each such stock option will vest monthly over a three year
period, subject to the Eligible Director’s Continuous Service (as defined in the
Plan) through such vesting date.

 

2.Annual Grant: On the date of each annual stockholders meeting of the Company
held after the Effective Date, each Eligible Director who continues to serve as
a member of the Board following such stockholders meeting will be automatically,
and without further action by the Board or Compensation Committee of the Board,
granted a stock option to purchase shares of common stock with an aggregate
Black Scholes option value of $106,500.  The shares subject to each such stock
option will vest on the on the one year anniversary of the grant date,  subject
to the Eligible Director’s Continuous Service (as defined in the Plan) through
such vesting date.

2

--------------------------------------------------------------------------------